DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, III, IV, V (Figs. 2, 2A, 3, 3A, 4 and 5) in the reply filed on 6/14/2021 is acknowledged. Applicant has cancelled claims 1-20, and filed new claims 21-40.
Claim Objections
Claims 33-40 are objected to because of the following informalities: claim 33, lines 18-19; Applicant is advised to take out an extra “and”.  Appropriate correction is required. Claims 34-40 depending upon the objected claim 33 are also objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 22, line 2; a citation “the firs anchor section” does not have a proper antecedent basis, unless the Applicant meant by “the anchor section”. Correction is required. 
Re claim 22, lines 4-5; a citation “wherein the support thickness is greater than that of the body thickness and the anchor thickness” is confusing and indefinite because does not clear that if the Applicant meant by the support thickness is greater than both the body thickness and the anchor thickness together? Clarification is required. 
Re claim 26, line 1; a citation “the R-value” does not have a proper antecedent basis. Correction is required.
Re claim 33, line 16; a citation “the first anchor section” does not have a proper antecedent basis, unless the Applicant meant by “the anchor section”? Clarification is required.  
 Re claim 33, lines 17-18; a citation “with the the support thickness being greater than that of the body thickness and the anchor thickness” is confusing and indefinite because does not clear that if the Applicant meant by the support thickness is greater than both the body thickness and the anchor thickness together? Clarification is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,826,620; over claims 1-6 of U.S. Patent No. 8,833,025; and over claims 1-13 of U.S. Patent No. 10,400,456. Although the claims at issue are not all of structures of the instant claims are already included and used within the patented claims. For example, the common features or structures between the instant claims and patented claims are: an elongated member having an anchor section and a support section, having a web section disposed therebetween and connecting the anchor section to the support section, at least one channel disposed on one of the anchor section and the support section, wherein the anchor channel/channels.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


As best understood, claim(s) 21-24 and 27-32 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US No. 2012/0137609 to Loyd.
Re claim 21: Loyd discloses a polymeric bracket member (Fig. 2) comprising: a body section 22 having an inner side and an outer side, with a distance between the inner edge and the outer edge defining a length, the body section 22 having a first side and a second side opposite the first side; an anchor section (near wherein 18 points to) extending from the inner edge of the body section 22, the anchor section extending in a first direction (near wherein 20 points to) above the first side of the body section 22, and also in a second direction (near wherein 20 or 16 points to) below the second side of the 
Note: a citation “A polymeric bracket member” in a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67,190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Re claim 22: wherein: the body section 22 includes a body thickness, the anchor section (near wherein 18 or 20 points to) includes an anchor thickness and the support section 24 includes a support thickness, wherein the support thickness (a portion of 24, wherein near 33 points to in Fig. 2) is greater than that of the body thickness and the anchor thickness.
Re claim 23: wherein: the body thickness (wherein 22 points to) is equal to the anchor thickness (near wherein 20 points).
Re claim 24: wherein the support section 24 further extends in at least the first direction (wherein 44 points to) above the first side of the body section 22.
Re claim 27: further defining a cross-sectional configuration and a length, wherein the cross-sectional configuration is substantially uniform across the length (see Fig. 2).
Re claim 28: further including a first fastener guide (near wherein 20 points to) extending along a length of an exterior side of the anchor section and a second fastener guide (near wherein 20 points to) extending along a length of the exterior surface of the support section, wherein the first fastener guide and the second fastener guide are parallel to each other (see Fig. 2).

Re claim 30: wherein the first fastener guide and the second fastener guide comprise channels 18.
Re claim 31: wherein the channels 18/26 are substantially uniform in cross section along the length thereof (Fig. 2).
Re claim 32: wherein the first fastener guide 18 and the second fastener guide 26 are spaced apart from the body section, while being substantially parallel to a plane defined by the body section 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25 and 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2012/0137609 to Loyd.
Re claims 25, 26:  Loyd discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein the polymeric bracket member comprises a pultruded member formed from a plurality of glass fibers within a polymeric mix; and wherein the R-value of the polymeric bracket is between R.2 and R8 per inch. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have different materials and R-values in order to optimize a lightweight and insulation for a wall structure.
See In re Hirao, 535 F.2d 67,190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Re claim 34: wherein: the body thickness is equal to the anchor thickness (see Fig. 2).
Re claim 35: wherein the support section further extends in at least the first direction 44 above the first side of the body section 22.
Re claim 36: wherein the first fastener guide 18 is positioned on the exterior side of the anchor section which extends in a first direction above the first side of the body section 22.
Re claim 37: wherein the first fastener guide 18 and the second fastener guide 26 comprise channels (par. [0018], lines 1-2).
Re claim 38: wherein the first fastener guide 18 and the second fastener guide 26 are spaced apart from the body section 22, while being substantially parallel to a plane defined by the body section 22 (Fig. 2).
Re claim 39: further comprising an insert 20 that is disposed on one of an interior surface of the support section and the exterior surface of the anchor section.
Re claim 40: wherein a terminal end of at least one of the anchor section and the support section terminates in a taper which reduces a thickness (a portion wherein near a channel 26) thereof.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
 Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale